DETAILED ACTION
Application 17/036611, “METHOD FOR MANUFACTURING POSITIVE ELECTRODE ACTIVE MATERIAL, AND SECONDARY BATTERY”, filed on 9/29/20, is a continuation of application 16/624319, which is the national stage entry of a PCT application filed on 6/14/18, and claims priority from a foreign application filed on 6/27/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/29/20.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hur (US 2018/0102539).
Regarding claims 1-3, Hur teaches a lithium-ion secondary battery (paragraph [0055]) comprising: a positive electrode active material comprising lithium cobalt oxide (“LiaCo(1-x)MxO2-yAy”, paragraph [0007]).
Hur further teaches wherein the positive electrode active material is configured to inhibit dissolution of the cobalt from the positive electrode active material.  More specifically, Hur paragraph [0004] teaches that prior art LiCoO2 embodiments allow dissolution via side reactions with the electrolyte, whereas the Hur inventive material exhibits improved stability in the electrolyte and/or inhibition of dissolution of cobalt (paragraphs [0007, 0032, 0035]).
Hur further teaches the positive electrode active material comprises a path through which lithium is inserted and extracted in a region from a surface to a depth of 10 nm.  More specifically, Hur teaches the positive electrode active material comprising a surface shell of 10 to 30 nm thickness (paragraph [0033]) which is functional to serve as a transmitter of lithium ions (paragraph [0035]).  Accordingly, the active material comprises a path of lithium insertion and extraction from a surface to a depth of 10 nm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or alternatively, under 35 U.S.C. 103 as being unpatentable over Blangero (US 2018/0190976).
Regarding claims 1-3, Blangero teaches a lithium-ion secondary battery (paragraph [0002]) comprising: a positive electrode active material comprising lithium cobalt oxide (“LiCoO2”, paragraph [0002-0008]; or ).
Blangero further teaches wherein the positive electrode active material is configured to inhibit dissolution of the cobalt from the positive electrode active material.  More specifically, Blangero paragraph [0008] teaches that LiCoO2 dissolution is a problem with the most conventional forms of LiCoO2, but teaches that forms LiCoO2 which exhibits improved stability in the electrolyte and/or inhibition of dissolution of cobalt may be provided by doping, coating or surface modification of the LiCoO2 (paragraphs [0007, 0032, 0035]).
Blanchero is silent as to these embodiments of the positive electrode active material comprising a path through which lithium is inserted and extracted in a region from a surface to a depth of 10 nm.  However, Blanchero does teach that certain surface coatings such as dense coatings of Al2O3 may lower Li-ion diffusion, but only teaches these coatings in the alternative.  Accordingly, Blanchero suggests embodiments which do not include a lithium blocking coating, which would allow Li-ion transport at least into the surface of the LiCoO2 active material.  
As described in MPEP 2112, a rejection under 35 USC 102 or 103 may be made when the prior art seems to be identical to the claimed invention, but is silent as to an inherent characteristic.  In this case, Blanchero is silent as to the positive electrode active material comprising a path through which lithium is inserted and extracted in a region from a surface to a depth of 10 nm; however, Blanchero does suggest embodiments which omit a lithium ion blocking surface layer, thereby suggesting lithium ion transport into the surface.  Moreover, the record of the instant application suggests that the surface portion of a particle of active material is a region within approximately 10 nm of the surface (applicant’s published paragraph [0087]).  Accordingly, it appears that the prior art suggests embodiments readable on the claimed invention, or at least obvious in that the depth of lithium ion penetration is close to the claimed 10 nm dept, so as to render the claimed invention unpatentable under 35 USC 102 or 103.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Fujiki (US 2013/0052534) -teaches a method of making a positive electrode active material (abstract) which is similar to applicant’s Embodiment 1: Forming method of positive electrode active material.
Kumar (US 2010/0086854) -teaches a method of making a positive electrode active material comprising mixing a lithium source in order to increase lithium content.
Choi (US 2018/0090782) -teaches a positive electrode active material configured to inhibit dissolution of the transition metal cobalt.  
Halalay (US 2013/0183582) -teaches the use of chelating agent to react with cobalt cations provided by dissolution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723